Citation Nr: 0304010	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than July 18, 
2000, for the assignment of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than July 18, 
2000, for the assignment of a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  

3.  Entitlement to an increased disability evaluation for low 
back pain secondary to lumbar strain, currently rated as 
noncompensable or 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran in this case served on active duty from June 1972 
to July 1974.  These matters came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The veteran has indicated that he seeks an effective date 
earlier than July 18, 2000, for the award of TDIU as well as 
for the award of a 70 percent rating for PTSD.  However, the 
RO has not issued a Statement of the Case with regard to the 
issue of an earlier effective date for the award of TDIU.  

In this regard, the Board notes that pertinent law and 
regulations provide that a claimant must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to the claimant.  
Otherwise, that determination will become final. 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (2002).  
Notice of the November 2001 rating decision granting TDIU 
effective from July 2000 was mailed November 2001, and the 
veteran wrote to VA in November 2001 that he was satisfied 
and that he was dropping all his claims.  However, the 
veteran apparently changed his mind, and his Notice of 
Disagreement as to the effective date of the award of TDIU 
was received in April 2002.  

In view of the foregoing, the Board finds that the issue of 
an earlier effective date for TDIU has been placed in 
appellate status by the filing of a Notice of Disagreement as 
to this issue.  In Manlicon v. West, 12 Vet. App. 238 (1999), 
the United States Court of Appeals for Veterans Claims held 
that in these circumstances where a Notice of Disagreement is 
filed, but a Statement of the Case has not been issued, the 
Board must remand the claim to the RO to direct that a 
Statement of the Case be issued.  See also Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).  It is noted that the veteran's 
representative pointed this matter out in the October 2002 
Informal Brief on Appeal.  

As to the claim of entitlement to an earlier effective date 
for a 70 percent rating for PTSD, the veteran's 
representative also requested that the VA attempt to locate 
any additional VA medical records relevant to the time period 
one year prior to the current effective date of July 2000.  
The representative indicated that he believed there may be 
additional VA medical center (VAMC) records from Reno or 
elsewhere.  Although the claims folder contains some VA 
medical records from that time period, the Board will direct 
that the RO clarify this matter and attempt to obtain any 
additional records identified by the veteran.  

The veteran has submitted additional medical evidence and 
argument to the Board in furtherance of his claim for an 
increased rating for low back strain.  This medical evidence 
suggests that there may be an element of intervertebral disc 
syndrome to the veteran's low back pain.  It is unclear if 
this is part of the service-connected disability and if so, 
what degree of impairment is caused by the total service-
connected disability.  Thus, an examination could prove 
helpful.  Furthermore, if there is an intervertebral 
component to the veteran's service-connected low back 
disability, it is important to note that the rating criteria 
found at the pertinent regulation, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, have changed.  The veteran has not yet 
been provided these pertinent regulations.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), became effective during the pendency 
of this claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date, November 9, 2000.  See 38 U.S.C.A. § 5107 note 
(West 2002).  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001)  (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which are not applicable in this case, the 
changes "merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  See 66 Fed. 
Reg. at 45,629.

The veteran has not been informed of the VCAA, or the 
implementing regulations in this case.  Specifically, he has 
not been provided notice of the evidence necessary to 
substantiate his claims as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2002).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  A reference to evidence needed to support a claim 
in a statement of the case or supplemental statement of the 
case has not proved to be acceptable in cases appealed to the 
United States Court of Appeals for Veterans Claims.  Specific 
letters of notice are required to satisfy the requirements of 
the VCAA and the pertinent regulations.  Accordingly, the 
veteran should be informed of the evidence necessary to 
substantiate his claims.

Thus, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to his claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

1.  The RO should provide the veteran with a 
Statement of the Case as to the issue of 
entitlement to an effective date earlier than July 
18, 2000, for the award of TDIU.  The Board notes 
that in order for the veteran to obtain appellate 
review of this issue, he must follow the regulatory 
provisions governing the submission of a 
substantive appeal in order to perfect his appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.202, 20.302(b) (2002).  The case should only be 
returned to the Board following the issuance of the 
SOC if this issue is perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

2.  The RO should contact the veteran and his 
representative and request that he identify any 
additional treatment records that he believes are 
pertinent to his appeal.  This would include VAMC's 
other than Reno.  The veteran is requested to 
specifically identify any other VA facilities where 
he received treatment, and to identify the general 
time period, with as much specificity as possible, 
of the treatment.  The RO should then request any 
records identified.  

3.  The veteran should be afforded a VA examination 
to determine the manifestations of his service-
connected low back strain.  The examiner should 
identify all signs, symptoms, and functional 
impairment attributable to the service-connected 
low back strain.  

4.  The veteran should be fully informed as to the 
VCAA.  He should also be informed as to the change 
in the potentially relevant regulation 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Thereafter, the 
veteran's claims should be readjudicated as 
appropriate, and the case should be returned to the 
Board if any benefit in appellate status remains 
denied.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




